French, J.,
dissenting.
{¶ 28} For the second time in recent months, a majority of this court has elected to create a new state constitutional right in the absence of “ ‘compelling reasons why Ohio constitutional law should differ from the federal law.’ ” See State v. Bode, 144 Ohio St.3d 155, 2015-Ohio-1519, — N.E.3d -, ¶ 33 (French, J., dissenting), quoting State v. Wogenstahl, 75 Ohio St.3d 344, 363, 662 N.E.2d 311 (1996). And, more troublingly, it has done so without carefully examining the language of the Ohio Constitution to justify its departure from federal law.
{¶ 29} In light of the nearly identical text of Article I, Section 14 of the Ohio Constitution and the Fourth Amendment to the United States Constitution, coupled with the Ohio framers’ reliance on the preexisting Fourth Amendment in drafting Ohio’s constitutional search-and-seizure provision, I discern no compel*452ling basis for affording Article I, Section 14 of the Ohio Constitution broader reach than the Fourth Amendment.
{¶ 30} The exclusionary rule applies only to evidence obtained in violation of a constitutional right. Kettering v. Hollen, 64 Ohio St.2d 232, 234-235, 416 N.E.2d 598 (1980). Therefore, this case asks whether a traffic stop based upon probable cause but contrary to a state statute that limits a township police officer’s authority to stop a motorist for certain traffic violations on an interstate highway rises to the level of a constitutional violation. This court has previously held that a traffic stop outside an officer’s statutory jurisdiction but founded upon probable cause is not unreasonable under the Fourth Amendment. State v. Jones, 121 Ohio St.3d 103, 2009-Ohio-316, 902 N.E.2d 464 (“Jones II”). Yet the majority here concludes that Article I, Section 14 of the Ohio Constitution provides greater protection and requires exclusion of the evidence. Majority opinion at ¶ 26. I conclude, however, that the traffic stop at issue here — a stop that undisputedly did not violate the Fourth Amendment because it was based upon probable cause — similarly did not violate Article I, Section 14 of the Ohio Constitution so as to require exclusion of the evidence.
{¶ 31} This court has repeatedly recognized that the language in Article I, Section 14 of the Ohio Constitution is nearly identical to the language of the Fourth Amendment. See, e.g., State v. Jones, 88 Ohio St.3d 430, 434, 727 N.E.2d 886 (2000) (“Jones”). The Fourth Amendment provides:
The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.
Article I, Section 14 of the Ohio Constitution differs from the Fourth Amendment in only minimal, nonsubstantive ways. In addition to minor changes in punctuation, it substitutes the word “possessions” for “effects,” removes the capitalization from “Warrants” and “Oath,” changes the plural “Warrants” to the singular “warrant,” and substitutes “and” for “or” in the final clause.
{¶ 32} When Article I, Section 14 of the Ohio Constitution was adopted in 1851, the Fourth Amendment had been in effect for about 60 years. At that time, however, the Fourth Amendment did not apply to the states. See State v. Lindway, 131 Ohio St. 166, 2 N.E.2d 490 (1936), paragraph one of the syllabus (“The Fourth * * * Amendment}] to the Constitution of the United States, prohibiting unreasonable searches and seizures * * *, [is] directed exclusively against the activities of the federal government and [has] no application to the *453various states and their agencies”). It was not until 1949 that the United States Supreme Court held that the principle at the core of the Fourth Amendment— security against arbitrary police intrusion — is enforceable against the states through the Due Process Clause of the Fourteenth Amendment to the United States Constitution. Wolf v. Colorado, 338 U.S. 25, 27-28, 69 S.Ct. 1359, 93 L.Ed. 1782 (1949), overruled on other grounds, Mapp v. Ohio, 367 U.S. 643, 645-655, 81 S.Ct. 1684, 6 L.Ed.2d 1081 (1961).
{¶ 33} We presume that a body that enacts a constitutional amendment is aware of relevant and existing constitutional provisions. State v. Carswell, 114 Ohio St.3d 210, 2007-Ohio-3723, 871 N.E.2d 547, ¶ 6. Accordingly, we presume that the drafters of Article I, Section 14 of the 1851 Ohio Constitution were cognizant of the protections afforded by the Fourth Amendment, especially given the decision to incorporate nearly identical language into the Ohio Constitution. But not only did the framers of Article I, Section 14 track the language of the Fourth Amendment, they also departed from the search-and-seizure provision of the 1802 Ohio Constitution, which prohibited any search or seizure without a warrant. Ohio Constitution of 1802, Article VIII, Section 5. The framers of Article I, Section 14 of the Ohio Constitution intentionally brought the text of Ohio’s provision regarding searches and seizures by state actors in line with the text of the Fourth Amendment, which governed searches and seizures by the federal government. There is simply no indication that the framers intended Article I, Section 14 of the Ohio Constitution to provide greater protections against state action than the Fourth Amendment provides against federal action. Nor does the majority in this case suggest otherwise.
{¶ 34} To be sure, the Ohio Constitution may provide greater protection of individual rights and civil liberties than the United States Constitution. State v. Brown, 99 Ohio St.3d 323, 2003-Ohio-3931, 792 N.E.2d 175, ¶ 21, citing Arnold v. Cleveland, 67 Ohio St.3d 35, 616 N.E.2d 163, paragraph one of the syllabus; see also California v. Greenwood, 486 U.S. 35, 43, 108 S.Ct. 1625, 100 L.Ed.2d 30 (1988) (“Individual States may surely construe their own constitutions as imposing more stringent constraints on police conduct than does the Federal Constitution”). But “we have sworn not to create new, Ohio-specific constitutional doctrines absent ‘compelling reasons why Ohio constitutional law should differ from the federal law.’ ” Bode, 144 Ohio St.3d 155, 2015-Ohio-1519,-N.E.3d -, at ¶ 33 (French, J., dissenting), quoting Wogenstahl, 75 Ohio St.3d at 363, 662 N.E.2d 311. This ease does not present those compelling reasons.
{¶ 35} Rather than looking to the text of the Ohio Constitution, the majority today relies almost exclusively on this court’s opinion in Brown to hold that Article I, Section 14 of the Ohio Constitution affords greater protection than the Fourth Amendment against searches and seizures conducted by a law-enforce*454ment officer who lacks statutory authority to arrest. Majority opinion at ¶ 19. In Brown, a custodial search following an arrest for a minor-misdemeanor jaywalking offense uncovered crack cocaine. This court held that Article I, Section 14 of the Ohio Constitution “provides greater protection than the Fourth Amendment * * * against warrantless arrests for minor misdemeanors” and required suppression of the crack cocaine. Brown at syllabus. But reading Brown in the broader context of this court’s search-and-seizure jurisprudence and in light of a more recent opinion involving facts substantially similar to this case reveals that Brown is an outlier and offers no compelling reason for reading Article I, Section 14 of the Ohio Constitution differently than we read the Fourth Amendment.
{¶ 36} Three years earlier, this court addressed the issue presented in Brown and held that the protections provided by Article I, Section 14 of the Ohio Constitution “are coextensive” with those provided by the Fourth Amendment Jones, 88 Ohio St.3d at 434, 727 N.E.2d 886, citing State v. Robinette, 80 Ohio St.3d 234, 238, 685 N.E.2d 762 (1997). There, we engaged in a single analysis applicable to both the Ohio and the United States Constitutions, in which we balanced the extent of the intrusion on the individual’s liberty and privacy against the need for the intrusion to promote legitimate governmental goals. Id. at 437, citing Vernonia School Dist. 47J v. Acton, 515 U.S. 646, 652-653, 115 S.Ct. 2386, 132 L.Ed.2d 564 (1995), and Wyoming v. Houghton, 526 U.S. 295, 300, 119 S.Ct. 1297, 143 L.Ed.2d 408 (1999). Looking exclusively to federal caselaw, we concluded that the serious intrusion upon a person’s liberty and privacy outweighed the minimal governmental interest in a full custodial arrest for a minor misdemeanor. Id. at 437-440. Accordingly, we held that absent a statutory exception allowing arrest, a full custodial arrest for a minor misdemeanor violates the Fourth Amendment and Article I, Section 14 of the Ohio Constitution. Id. at 440.
{¶ 37} We revisited that issue in Brown, 99 Ohio St.3d 323, 2003-Ohio-3931, 792 N.E.2d 175, to address the effect of the United States Supreme Court’s intervening decision in Atwater v. Lago Vista, 532 U.S. 318, 354, 121 S.Ct. 1536, 149 L.Ed.2d 549 (2001), which held, “If an officer has probable cause to believe that an individual has committed even a very minor criminal offense in his presence, he may, without violating the Fourth Amendment, arrest the offender.” Atwater involved an alleged Fourth Amendment violation as a result of an arrest for a minor misdemeanor, which Texas statutory law made punishable only by a fine. The Supreme Court rejected the application of a balancing test like the one we applied in Jones: “we confirm today what our prior cases have intimated: the standard of probable cause ‘applie[s] to all arrests, without the need to “balance” the interests and circumstances involved in particular situations.’ ” (Brackets sic.) Id. at 354, quoting Dunaway v. New York, 442 U.S. 200, 208, 99 S.Ct. 2248, *45560 L.Ed.2d 824 (1979); see also Virginia v. Moore, 553 U.S. 164, 171, 128 S.Ct. 1598, 170 L.Ed.2d 559 (2008) (“In a long line of cases, we have said that when an officer has probable cause to believe a person committed even a minor crime in his presence, the balancing of private and public interests is not in doubt. The arrest is constitutionally reasonable”).
{¶ 38} In light of Atwater, we acknowledged that Jones “is no longer authoritative regarding warrantless arrests for minor misdemeanors” under the Fourth Amendment. Brown at ¶ 21. Nevertheless, despite our previous treatment of Article I, Section 14 of the Ohio Constitution and the Fourth Amendment as coextensive, the Brown majority changed course and found that “the balancing test set forth in Jones provides ample reason” for holding that Article I, Section 14 of the Ohio Constitution provides greater protection than the Fourth Amendment. Id. at ¶ 22. But the balancing test rejected for purposes of the Fourth Amendment in Atwater does not justify distinguishing Article I, Section 14 of the Ohio Constitution. The balancing of interests would be the same under either of those nearly identical provisions, and the Brown majority offered no justification for applying that test under Article I, Section 14 of the Ohio Constitution when the United States Supreme Court has rejected its application under the Fourth Amendment.
{¶ 39} Subsequent to Brown, we addressed an extraterritorial traffic stop in Jones II, 121 Ohio St.3d 103, 2009-Ohio-316, 902 N.E.2d 464, and held, “A law-enforcement officer who personally observes a traffic violation while outside the officer’s statutory territorial jurisdiction has probable cause to make a traffic stop; the stop is not unreasonable under the Fourth Amendment * * *.” Id. at syllabus. We held that Moore, 553 U.S. at 171, 128 S.Ct. 1598, 170 L.Ed.2d 559, “removed any room for finding that a violation of * * * R.C. 2935.03 [which governs a police officer’s territorial jurisdiction], in and of itself, could give rise to a Fourth Amendment violation and result in the suppression of evidence.” Jones II at ¶ 15. Moore clarified that the existence of probable cause ensures the constitutional reasonableness of a search or seizure and renders superfluous any weighing of the parties’ interests. Moore at 171; see also State v. Wilson, 10th Dist. Franklin No. 13AP-205, 2013-Ohio-4799, 2013 WL 5874741, ¶ 11 (“the balancing test is not the proper analysis; instead, it must be determined whether probable cause existed”); State v. Dillehay, 3d Dist. Shelby No. 17-12-07, 2013-Ohio-327, 2013 WL 428651, ¶ 35 (stating that Jones II “explicitly rejects the application of a balancing test when remedying a violation of R.C. 2935.03”).
{¶ 40} Although Jones II specifically addressed only the Fourth Amendment, and not Article I, Section 14 of the Ohio Constitution, the state’s reliance on that case here is not “misplaced,” as the majority states. Majority opinion at ¶ 24. In *456Jones II, we held that observation of a traffic violation gave the officer probable cause to initiate a stop, which was constitutionally sound even though it was contrary to a state statute. Id. at ¶ 19, citing Dayton v. Erickson, 76 Ohio St.3d 3, 11-12, 665 N.E.2d 1091 (1996). We held that the officer’s presence “outside his jurisdiction and * * * his reasons for being there [are] irrelevant” to the constitutional analysis because “the violation of R.C. 2935.03 does not rise to the level of a constitutional violation for the reasons expressed in Moore.” Jones II at ¶ 20. Nothing in Jones II suggests a reason for reaching a different result under the Ohio Constitution. Moreover, as we noted there, the remedy for a violation of R.C. 2935.03 “falls within the realm of the legislative branch.” Id. at ¶ 23.
{¶ 41} The majority offers no compelling reason, other than blind reliance on Brown, for applying a balancing test to determine whether a stop based upon probable cause is reasonable under Article I, Section 14 of the Ohio Constitution when the existence of probable cause conclusively demonstrates the reasonableness of the stop under the Fourth Amendment. Absent compelling reasons to differ, this court should harmonize our interpretation of Article I, Section 14 of the Ohio Constitution with the Fourth Amendment and continue to treat those provisions as coextensive with respect to extraterritorial stops based upon probable cause. See Robinette, 80 Ohio St.3d at 239, 685 N.E.2d 762; see also State v. Jordan, 104 Ohio St.3d 21, 2004-Ohio-6085, 817 N.E.2d 864, ¶ 55 (refusing to extend Brown in the absence of “persuasive reasons for holding that the Ohio Constitution provides greater protection than the Fourth Amendment”).
{¶ 42} Officer Clark had probable cause to stop Brown’s vehicle after observing a traffic violation, and there is accordingly no need to balance the governmental interests against Brown’s interests; the stop did not violate Brown’s constitutional rights under either the Fourth Amendment or Article I, Section 14 of the Ohio Constitution, despite its violation of R.C. 4513.39. An extraterritorial stop for a traffic violation is reasonable and constitutionally sound, so long as it is based upon probable cause. Jones II, 121 Ohio St.3d 103, 2009-Ohio-316, 902 N.E.2d 464, at ¶ 19, fn. 4. Because I conclude that the stop in this case did not rise to the level of a constitutional violation under either the Fourth Amendment or Article I, Section 14 of the Ohio Constitution, I also conclude that the exclusionary rule does not apply. I would therefore reverse the judgment of the Sixth District Court of Appeals and reinstate Brown’s conviction.
{¶ 43} For these reasons, I respectfully dissent.
Kennedy, J., concurs in the foregoing opinion.
Paul A. Dobson, Wood County Prosecuting Attorney, and Thomas A. Matuszak and David T. Harold, Assistant Prosecuting Attorneys, for appellant.
Lawrence A. Gold, for appellee.
The Law Office of Robert L. Berry, L.L.C., and Robert L. Berry, urging reversal for amicus curiae Buckeye State Sheriffs Association.
Julia R. Bates, Lucas County Prosecuting Attorney, and Evy M. Jarrett, Assistant Prosecuting Attorney, urging reversal for amicus curiae Lucas County Prosecutor Julia R. Bates.
Mathias H. Heck Jr., Montgomery County Prosecuting Attorney, and Andrew T. French, Assistant Prosecuting Attorney, urging reversal for amicus curiae Office of the Montgomery County Prosecuting Attorney.
Michael DeWine, Attorney General, and -Eric E. Murphy, State Solicitor, urging reversal for amicus curiae Ohio Attorney General Michael DeWine.
Ron O’Brien, Franklin County Prosecuting Attorney, and Seth L. Gilbert, Assistant Prosecuting Attorney, urging reversal for amicus curiae Ohio Prosecuting Attorneys Association.
Carrie Wood, Assistant State Public Defender, urging affirmance for amicus curiae Office of the Ohio Public Defender.